1
                                                                                FILED IN THE
2                                                                           U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



3                                                                      Oct 24, 2018
                                                                           SEAN F. MCAVOY, CLERK

4                        UNITED STATES DISTRICT COURT

5                      EASTERN DISTRICT OF WASHINGTON

6    ANGELA L. B.,                                 No. 4:18-CV-5073-MKD

7                       Plaintiff,                 ORDER GRANTING
                                                   STIPULATED MOTION FOR
8    vs.                                           REMAND PURSUANT TO
                                                   SENTENCE FOUR OF 42 U.S.C. §
9    COMMISSIONER            OF      SOCIAL        405(g)
     SECURITY,
10                                                 ECF Nos. 16, 17
                    Defendant.
11         BEFORE THE COURT is the parties’ Stipulated Motion for Remand (ECF

12   No. 17) of the above-captioned matter to the Commissioner for additional

13   administrative proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Attorney

14   D. James Tree represents Plaintiff.    Attorney Christopher Brackett represents

15   Defendant. The parties have consented to proceed before a magistrate judge. ECF

16   No. 7. After considering the file and proposed order, IT IS HEREBY ORDERED:

17         1. The parties’ Stipulated Motion for Remand, ECF No. 17, is GRANTED.

18         2. The above-captioned case is REVERSED and REMANDED to the

19   Commissioner of Social Security for further administrative proceeding pursuant to

20   sentence four of 42 U.S.C. § 405(g).



     ORDER - 1
1          On remand the administrative law judge (ALJ) shall: (1) offer Plaintiff the

2    opportunity for a new hearing; (2) further evaluate the evidence from the Veteran’s

3    Administration and the opinion evidence from Plaintiff’s treating and non-treating

4    sources, including treating nurse practitioner Carolyn S. Pingle, N.P.; (3) re-evaluate

5    Plaintiff’s subjective complaints of symptoms and limitations; (4) evaluate the

6    severity of Plaintiff’s post-traumatic stress disorder, including considering Listing

7    12.15 at step three of the sequential evaluation; (4) as necessary, proceed with the

8    sequential evaluation, including obtaining supplemental vocational evidence if

9    needed; and (5) issue a new decision.

10         3. Judgment shall be entered for PLAINTIFF.

11         4. Plaintiff’s Motion for Summary Judgment, ECF No. 16, is STRICKEN

12   AS MOOT.

13         5. Upon proper presentation, this Court will consider Plaintiff’s application

14   for fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

15         The District Court Executive is directed to enter this Order, enter Judgment,

16   forward copies to counsel, and CLOSE THE FILE.

17         DATED October 24, 2018.
                                 s/Mary K. Dimke
18                              MARY K. DIMKE
                    UNITED STATES MAGISTRATE JUDGE
19

20



     ORDER - 2
